EXHIBIT 10.4 — Schedule of Named Executive Officers Compensation
On December 15, 2009, the Compensation Committee of First Financial Corporation
(the “Corporation”) set the 2010 annual base salaries of the named executive
officers and approved the bonus amounts payable to the named executive officers
for 2009. These amounts are set forth in the table below.

                  Name and Principal Position   2009 Bonus Award     2010 Base
Salary  
Donald E. Smith
President and Chairman of the Corporation; Chairman of First Financial Bank, NA
  $ 160,000     $ 620,857  
Norman L. Lowery
Vice Chairman, CEO and Vice President of the Corporation; President and CEO of
First Financial Bank, NA
  $ 150,000     $ 500,074  
Michael A. Carty
CFO, Secretary and Treasurer of the Corporation; Senior Vice President and CFO
of First Financial Bank, NA
  $ 20,000     $ 200,156  
Richard O. White
Senior Vice President of First Financial Bank, NA
  $ 12,000     $ 167,482  
Thomas S. Clary
Senior Vice President and CCO of First Financial Bank, NA
  $ 17,000     $ 166,430  

 

 